Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ELIZABETH IGLESIAS on 1/25/2022.

The application has been amended as follows: 

	In the claims:

	1.	(Currently Amended) A device, comprising:	a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, wherein when the program is executed the program causes the device to:		receive a plurality of Internet access packets of a user from a plurality of broadband network gateway devices (BNGs), wherein each Internet access packet of the plurality of Internet access packets carries user information of the user and information of a corresponding BNG of the plurality of BNGs that reports the respective Internet , and the plurality of Internet access packets are received after an access packet is broadcasted from the user to the plurality of BNGs;		in response to receiving the plurality of Internet access packets of the user from the plurality of BNGs, recording, according to the user information carried in the plurality of Internet access packets, the information of each corresponding BNG of the plurality of BNGs that sends an Internet access packet of the plurality of Internet access packets, to form a BNG list of BNGs to which the user belongs;		selecting, according to a preset policy, a first BNG from the BNG list for the user; and		delivering forwarding information of the user to the first BNG for the first BNG to use to perform forwarding of the user's data.
2.	(Previously presented) The device according to claim 1, wherein the preset policy instructs to select a BNG of the plurality of BNGs with a smallest load, or to select a BNG of the plurality of BNGs with a shortest delay.
3.	(Previously presented) The device according to claim 1, wherein the device is further caused to validate that the user is an authorized user before recording the information of the corresponding BNGs of the plurality of BNGs that send the plurality of Internet access packets, to form the BNG list of BNGs to which the user belongs.
4.	(Previously presented) The device according to claim 1, wherein the device is further caused to:	select, after a link of the first BNG breaks down, a second BNG of the plurality of BNGs from the BNG list, wherein the the link that breaks down does not correspond to 
5.	(Previously presented) The device according to claim 1, wherein the device is further caused to:	send a response packet to the user, wherein the response packet instructs the user to access the Internet by using the first BNG. 
6.	(Previously presented) The device according to claim 1, wherein the device is further caused to:	select, after the first BNG breaks down, a second BNG, wherein the second BNG is operational; and	deliver the forwarding information of the user to the second BNG.
7.	(Currently Amended) A broadband network gateway device (BNG), comprising:	a processor;	a non-transitory computer-readable storage medium storing a program to be executed by the processor, wherein when the program is executed the program causes the device to:		receive an Internet access packet from a user, wherein the Internet access packet is sent to each BNG of a plurality of BNGs which are connected to the user by a switching network, and the BNG is one of the plurality of BNGs; [[and]]				report the Internet access packet to a user management device, wherein the reported Internet access packet carries user information of the user and information of the BNG; [[and]]; and		forward the user's data based on the forwarding information of the user.
8.	(Currently Amended) A system, comprising:	a user management device; and	a plurality of broadband network gateway devices (BNGs) connected to a user by a switching network;	wherein each BNG of the plurality of BNGs is configured to:		receive an Internet access packet reported by the user, wherein the internet access packet is broadcasted by the user to the plurality of BNGs; and		report the Internet access packet to the user management device, wherein the reported Internet access packet carries user information of the user and information of the reporting BNG; and	wherein the user management device is configured to:		in response to receiving a plurality of Internet access packets of the user reported by the plurality of BNGs, record, according to the user information in each reported Internet access packet, the information of each corresponding BNG of the plurality of BNGs, to form a BNG list of BNGs to which the user belongs;		select, according to a preset policy, a first BNG from the BNG list; and for the first BNG to use to perform forwarding of the user's data.
9.	(Previously presented) The system according to claim 8, wherein the preset policy instructs to select a BNG with a smallest load, or to select a BNG with a shortest delay.
10.	(Previously presented) The system according to claim 9, wherein the user management device is further configured to:	validate that the user is an authorized user before recording the information of each corresponding BNG of the plurality of BNGs that sends a packet of the plurality of Internet access packets, to form the BNG list of BNGs to which the user belongs.
11.	(Previously presented) The system according to claim 9, wherein the user management device is further configured to:	select, after a link of the first BNG breaks down, a second BNG whose link does not break down from the BNG list; and	deliver the forwarding information of the user to the second BNG to configure the second BNG to perform forwarding of the user’s data over an Internet link of the second BNG.
12.	(Currently Amended) A method implemented in a user management device, comprising:	receiving a plurality of Internet access packets of a user from a plurality of broadband network gateway devices (BNGs), [[and]] wherein each Internet access packet of the plurality of Internet access packets carries user information of the user and information of a corresponding BNG of plurality of BNGs which reports the respective , and the plurality of Internet access packets are received after an access packet is broadcasted from the user to the plurality of BNGs;	in response to receiving the plurality of Internet access packets of the user, recording, according to the user information carried in the plurality of Internet access packets, the information of each corresponding BNG of the plurality of BNGs that sends an Internet access packet of the plurality of Internet access packets, to form a BNG list of BNGs to which the user belongs;	selecting, according to a preset policy, a first BNG from the BNG list for the user; and	delivering forwarding information of the user to the first BNG for the first BNG to use to perform forwarding of the user's data.
13.	(Previously presented) The method according to claim 12, wherein the preset policy instructs to select a BNG of the plurality of BNGs with a smallest load, or to select a BNG of the plurality of BNGs with a shortest delay.
14.	(Previously presented) The method according to claim 12, further comprising:	validating that the user is an authorized user before recording the information of each corresponding of the plurality of BNGs that sends an Internet access packet of the plurality of Internet access packets, to form the BNG list of BNGs to which the user belongs.
15.	(Previously presented) The method according to claim 12, further comprising:	selecting, after a link of the first BNG breaks down, a second BNG whose link 
16.	(Previously presented) The method according to claim 12, further comprising:	selecting, after the first BNG breaks down, a second BNG, wherein the second BNG is operational; and	delivering the forwarding information of the user to the second BNG.
17.	(Previously presented) The method according to claim 12, further comprising:	sending a response packet to the user, wherein the response packet instructs the user to access the Internet by using the first BNG.

	
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-17 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, device, comprising:
	a processor; and

		receive a plurality of Internet access packets of a user from a plurality of broadband network gateway devices (BNGs), wherein each Internet access packet of the plurality of Internet access packets carries user information of the user and information of a corresponding BNG of the plurality of BNGs that reports the respective Internet access packet to the device, and the plurality of Internet access packets are received after an access packet is broadcasted from the user to the plurality of BNGs;
		in response to receiving the plurality of Internet access packets of the user from the plurality of BNGs, recording, according to the user information carried in the plurality of Internet access packets, the information of each corresponding BNG of the plurality of BNGs that sends an Internet access packet of the plurality of Internet access packets, to form a BNG list of BNGs to which the user belongs;
		selecting, according to a preset policy, a first BNG from the BNG list for the user; and
		delivering forwarding information of the user to the first BNG for the first BNG to use to perform forwarding of the user's data…in combinations of other limitations…in combination of other limitations.


Regarding claim 8, A system, comprising:

	a plurality of broadband network gateway devices (BNGs) connected to a user by a switching network;
	wherein each BNG of the plurality of BNGs is configured to:
		receive an Internet access packet reported by the user, wherein the internet access packet is broadcasted by the user to the plurality of BNGs; and
		report the Internet access packet to the user management device, wherein the reported Internet access packet carries user information of the user and information of the reporting BNG; and
	wherein the user management device is configured to:
		in response to receiving a plurality of Internet access packets of the user reported by the plurality of BNGs, record, according to the user information in each reported Internet access packet, the information of each corresponding BNG of the plurality of BNGs, to form a BNG list of BNGs to which the user belongs;
		select, according to a preset policy, a first BNG from the BNG list; and
		deliver forwarding information of the user to the first BNG for the first BNG to use to perform forwarding of the user's data…in combination of other limitations.

Regarding claim 12, A method implemented in a user management device, comprising:
wherein each Internet access packet of the plurality of Internet access packets carries user information of the user and information of a corresponding BNG of plurality of BNGs which reports the respective Internet access packet, and the plurality of Internet access packets are received after an access packet is broadcasted from the user to the plurality of BNGs;
	in response to receiving the plurality of Internet access packets of the user, recording, according to the user information carried in the plurality of Internet access packets, the information of each corresponding BNG of the plurality of BNGs that sends an Internet access packet of the plurality of Internet access packets, to form a BNG list of BNGs to which the user belongs;
	selecting, according to a preset policy, a first BNG from the BNG list for the user; and
	delivering forwarding information of the user to the first BNG for the first BNG to use to perform forwarding of the user's data…in combination of other limitations. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461